Citation Nr: 9925831	
Decision Date: 09/10/99    Archive Date: 09/21/99

DOCKET NO.  98-03 947	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to service connection for peripheral neuropathy 
as secondary to exposure to herbicide agents.


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. A. Saadat, Associate Counsel


INTRODUCTION

The veteran had active military service from November 1966 to 
August 1968.

The issue on appeal arises from a December 1997 rating 
decision of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Los Angeles, California, in which service 
connection for peripheral neuropathy as a result of exposure 
to herbicides was denied.  On July 19, 1999, a hearing was 
held in Los Angeles, California, before Iris S. Sherman, who 
is a member of the Board of Veterans' Appeals (Board) 
rendering the final determination in this claim and who was 
designated by the Chairman of the Board to conduct that 
hearing, pursuant to 38 U.S.C.A. § 7102 (West Supp. 1999).  
Following this hearing, the veteran submitted a number of 
documents relating to his claim.  He also indicated in 
writing that he was waiving prior RO consideration of these 
records.

In a Form 9 filed in February 1998, the veteran appeared to 
be seeking to reopen his claim concerning service connection 
for basal cell carcinoma and melanoma as a result of exposure 
to herbicides.  Since these matters have not been developed 
or certified for appeal, and inasmuch as they are not 
inextricably intertwined with the issue now before the Board 
on appeal, they are referred to the RO for appropriate 
action.


FINDING OF FACT

The veteran's claim concerning service connection for 
peripheral neuropathy, as secondary to exposure to 
herbicides, is plausible.



CONCLUSION OF LAW

The veteran has submitted evidence of a well-grounded claim 
concerning service connection for peripheral neuropathy, as 
secondary to exposure to herbicides.  38 U.S.C.A. § 5107(a) 
(West 1991).

REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Factual Background

Service medical records reflect, in pertinent part, that 
prior to a pre-induction examination in December 1965, the 
veteran denied any history of neuritis or nervous trouble of 
any sort.  Neurologic examination was normal.  Prior to his 
separation examination in August 1968, the veteran denied any 
history of neuritis or nervous trouble of any sort.  
Neurologic examination was again normal.

The veteran's DD Form 214 reflects that his MOS was heavy 
vehicle driver and that he received, in part, a Vietnam 
Campaign Medal and a Vietnam Service Medal.

The veteran was examined for VA purposes in February 1995.  
He complained of, in part, paresthesia and numbness of both 
arms and legs from the mid-thighs down.  The cause of this 
was unclear but the veteran was currently undergoing tests at 
the VA Medical Center (VAMC) in Long Beach, California.  The 
veteran reported that during the Vietnam War, he was in areas 
which were actively sprayed with Agent Orange, near Pleiku 
and "Ana-Kae."

In April 1997, the veteran filed a written statement in which 
he indicated that he was seeking service connection for 
peripheral neuropathy as secondary to exposure to Agent 
Orange.  

In November 1997, medical records from the Long Beach VAMC 
were associated with the claims file.  These records reflect, 
in pertinent part, that in June 1997, the veteran reported 
that he could not sleep because of "severe peripheral 
neuropathy [secondary] to agent orange. . . ."  The 
diagnoses were peripheral neuropathy and Agent Orange 
exposure.  Significantly, the physician noted the veteran's 
chart was not available for review.

By a November 1997 rating decision, the RO denied service 
connection for peripheral neuropathy as a result of exposure 
to herbicides.

In December 1997, additional VAMC records were associated 
with the claims file.  These records include a September 1996 
request from the Agent Orange Registry to the neurological 
clinic.  The referring physician noted that since peripheral 
neuropathy was accepted as a result of Agent Orange exposure, 
an opinion was requested as to the correct diagnosis of the 
veteran's condition.  After neurological examination, the 
assessment was that the veteran had peripheral neuropathy and 
that a further work up would be done.  At an examination in 
March 1997, the assessment was that the veteran had 
peripheral neuropathy of unknown origin.

By a December 1997 rating decision, the RO continued to deny 
service connection for peripheral neuropathy as a result of 
exposure to herbicides.

In July 1999, the veteran testified before the undersigned 
Board member at the RO.  He essentially restated his claim 
that he was exposed to Agent Orange while serving on active 
duty in Vietnam during the Vietnam war, and that this 
exposure resulted in his current peripheral neuropathy 
disability.

In August 1999, an additional VAMC record was associated with 
the claims file, which reflected an August 1999 outpatient 
visit.  Following the examination, the impression was that 
the veteran had peripheral neuropathy secondary to Agent 
Orange exposure in Vietnam.  This conclusion was made by the 
same VA physician who had examined the veteran in June 1997.


II.  Analysis

The threshold question is whether the veteran has met his 
initial burden of presenting a well-grounded claim.  If he 
has not, then the claim must fail and there is no further 
duty to assist in the development of the claim.  38 U.S.C.A. 
§ 5107(a); Murphy v. Derwinski, 1 Vet. App. 78, 81 (1990).  A 
well-grounded claim requires more than an allegation; the 
claimant must submit supporting medical evidence.  
Furthermore, the evidence must justify a belief by a fair and 
impartial individual that the claim is plausible.  Tirpak v. 
Derwinski, 2 Vet. App. 609 (1992).  

For a well-grounded claim of service connection, there must 
be competent evidence of a current disability (a medical 
diagnosis), of inservice incurrence or aggravation of a 
disease or injury (lay or medical evidence), and of a nexus 
between the inservice injury or disease and the current 
disability (medical evidence).  Caluza v. Brown, 7 Vet. App. 
498, 506 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996) (per 
curiam) (table); see also Epps v. Gober, 126 F.3d 1464 (Fed. 
Cir. 1997).  Evidentiary assertions by the veteran must be 
accepted as true for the purposes of determining whether a 
claim is well grounded, except where the evidentiary 
assertion is inherently incredible or when the fact asserted 
is beyond the competence of the veteran.  King v. Brown, 5 
Vet. App. 19, 21 (1993).  

The veteran has submitted lay evidence that he was exposed to 
chemicals during the Vietnam War, he has been diagnosed as 
having peripheral neuropathy, and a physician in August 1999 
has concluded that this condition resulted from exposure to 
herbicides.  Subject to the Remand section below, the 
veteran's claim concerning service connection for peripheral 
neuropathy as secondary to exposure to herbicide agents is 
well grounded.   


ORDER

The claim concerning service connection for peripheral 
neuropathy as secondary to exposure to herbicide agents is 
well grounded.  The appeal is granted to this extent subject 
to the following remand directions of the Board. 


REMAND

The veteran has claimed that he has peripheral neuropathy 
which is secondary to exposure to Agent Orange during the 
Vietnam War.  

As noted above, following an August 1999 examination, the 
impression was that the veteran had peripheral neuropathy 
secondary to Agent Orange exposure in Vietnam.  This 
conclusion was made by the same VA physician who had examined 
the veteran in June 1997.  In reviewing this examination 
report, it is noted that when seen, the veteran reported that 
the veteran had peripheral neuropathy secondary to Agent 
Orange exposure.  It is unclear whether the physician was 
just reporting an impression as related by the veteran or 
whether he was of the conclusion that the peripheral 
neuropathy was, indeed, secondary to Agent Orange exposure.  
This should be clarified if the physician is still employed 
at the same VA facility.

The most recent medical record regarding treatment for 
peripheral neuropathy was associated with the claims file in 
August 1999.  To ensure that the veteran's claim will receive 
a fully informed evaluation, clinical data reflecting 
treatment of the veteran, since August 1999, must be obtained 
and reviewed.  38 C.F.R. §§ 4.1, 4.2 (1998). 

In view of the foregoing, the Board concludes that additional 
development is necessary.  Therefore, the Board REMANDS this 
case to the RO for the following:

1.  The RO should attempt to contact 
Rodney Wishnow, M.D., Staff Physician at 
the Long Beach VAMC and request that he 
indicate whether the opinion he provided 
to the effect that the veteran had 
peripheral neuropathy attributable to 
Agent Orange was based on his own medical 
opinion or on a history given by the 
veteran.  If based on his own opinion, 
the examiner should be asked to provide a 
complete rationale, citing authority and 
investigation, for his conclusion. 

2.  Any pertinent medical records from VA 
medical facilities, documenting treatment 
of the veteran subsequent to August 1999, 
should be obtained and made of record. 

3.  The RO should obtain the names and 
addresses of any and all private medical 
care providers who have treated the 
veteran for peripheral neuropathy since 
August 1999.  After securing the 
necessary releases, the RO should obtain 
these records and permanently associate 
them with the claims file. 

4.  The RO should schedule the veteran 
for a special VA neurological 
examination.  The veteran and his 
representative should be notified of the 
date, time and place of the VA 
examination.  The importance of appearing 
for an examination and the consequences 
of his failure to do so without good 
cause should be made known to the 
veteran.

5.  The veteran should thereafter be 
afforded a special VA neurological 
examination.  Such tests as the examiner 
deems necessary should be performed.  The 
examiner should provide the 
answers/findings indicated below to each 
question or instruction posed.  If the 
examiner finds that it is not feasible to 
answer a particular question or follow a 
particular instruction, he or she should 
so indicate and provide an explanation.  

The examiner should conclude whether or 
not the veteran has "acute or subacute 
peripheral neuropathy" as that term is 
used in the regulations providing for 
service connection for diseases 
associated with exposure to certain 
herbicide agents.  38 C.F.R. § 3.309(e) 
(1998).  For clarification, the 
regulations explain that this term means 
transient peripheral neuropathy that 
appears within weeks or months of 
exposure to an herbicide agent and 
resolves within two years of the date of 
onset.  Note 2 following the above 
regulation.  If the veteran does not 
demonstrate this type of neuropathy, the 
correct diagnosis of any existing 
neuropathy should be noted.  The examiner 
should then offer an opinion as to 
whether it is at least as likely as not 
that any acute or subacute peripheral 
neuropathy or any other type of 
peripheral neuropathy had its onset in 
military service.

6.  Any available development to 
determine whether the veteran was 
stationed in areas in Vietnam exposed to 
spraying of herbicide agents should be 
accomplished.  If such development is not 
feasible, it should be indicated.

7.  Following completion of the 
foregoing, the RO must review the claims 
folder and ensure that all of the 
foregoing development actions have been 
conducted and completed in full.  If any 
development is incomplete, including if 
the requested medical review does not 
include all opinions requested, 
appropriate corrective action is to be 
implemented.

8.  When the above developments have been 
completed, the case should be reviewed by 
the RO (including all documents submitted 
by the veteran and his representative 
following the Travel Board hearing).  If 
the decision remains adverse to the 
veteran, he and his representative should 
be issued a supplemental statement of the 
case.  This must contain the latest 
regulations concerning service connection 
based on herbicide exposure.  The veteran 
and his representative should be afforded 
a reasonable opportunity to respond.

Thereafter, the case should be returned to the Board, if in 
order.  The veteran need take no action until otherwise 
notified, but he may furnish additional evidence and argument 
while the case is in remand status.  Kutscherousky v. West, 
12 Vet. App. 369 (1999).  The purpose of this remand is to 
ensure due process and obtain additional medical information.  
No inference should be drawn regarding the final disposition 
of the veteran's claim as a result of this action.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1999) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been 

remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.44-8.45 and 38.02-38.03.



		
	Iris S. Sherman
	Member, Board of Veterans' Appeals


 

